FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. ( Translation of registrants name into English ) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes o No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes o No þ Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A FREE TRANSLATION FROM THE ORIGINAL IN SPANISH LANGUAGE Communication of Relevant Information Promotora de Informaciones SA (PRISA) announces the following relevant information, under the provisions of article 82 of Act 24/1988, July 28th, of Securities Market (Ley del Mercado de Valores). I. Exercise of Warrants Following the Relevant Information dated June 27th 2011, with registration CNMV No. 146199, PRISA informs that on July 1st have been admitted to trading on the Stock Exchanges of Madrid, Barcelona, Bilbao and Valencia, through the Stock Exchange Interconnection System (Sistema de Interconexión Bursátil) and effective date July 4th, 58,491 new Class A common shares issued by PRISA in connection with the capital increase by cash contribution, with preferential subscription rights implemented through warrants, approved by the Extraordinary Shareholders Meeting of PRISA of November 27, 2010 (reported by Relevant Information 2nd and 8th day of December 2010, with registration CNMV No 134087 and No 134403 respectively). II. Class B shares conversion into Class A shares Following the Relevant Information dated June 27th 2011, with registration CNMV No. 146199, PRISA informs that on July 1st have been admitted to trading on the Stock Exchanges of Madrid, Barcelona, Bilbao and Valencia, through the Stock Exchange Interconnection System (Sistema de Interconexión Bursátil) and effective date July 4th, 4,000 new Class A common shares coming from the exercise of the conversion right of Class B non-voting shares issued by PRISA in connection with the capital increase by non-cash contribution, approved by the Extraordinary Shareholders Meeting of PRISA of November 27, 2010 (reported by Relevant Information 2nd day of December 2010, with registration CNMV No 134087). Madrid, July 4th, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROMOTORA DE INFORMACIONES, S.A. (Registrant) July 4, 2011 By: /s/ Iñigo Dago Elorza Name:Iñigo Dago Elorza Title: Chief Legal Officer and Secretary of the Board of Directors
